Citation Nr: 0329607	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-01 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the left and right knees with arthritis, currently rated as 
10 percent disabling.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from November 1979 to June 
1995.  

The issue of the veteran's entitlement to an increased 
disability rating for her service-connected bilateral knee 
disability was remanded by the Board of Veterans' Appeals 
(the Board) in October 2000 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California 
for additional development.  The veteran subsequently moved 
to Kentucky, and her VA claims folder was transferred to the 
RO in Louisville, Kentucky.  A VA examination of the 
veteran's knee was completed in February 2003, and in March 
2003 the Louisville RO issued a supplemental statement of the 
case which continued to deny the veteran's claim.
The veteran's claims folder was thereupon returned to the 
Board.

Issue not on appeal  

The issue of entitlement to service connection for a 
disability manifested by a high white blood cell count and 
fatigue was remanded by the Board in October 2000 to allow 
the RO to provide the veteran with a Statement of the Case 
(SOC) and to advise her of the time period in which to 
perfect her appeal.  A Statement of the Case (SOC) was sent 
to the veteran on March 3, 2003.  She was informed that she 
had either 60 days from the date of the SOC to appeal.  [The 
veteran was also informed that she had the remainder, if any, 
of the one year period from the date of the original letter 
denying the claim; because that letter had been sent in 
November 1998, this guidance was moot.]  To the Board's 
knowledge, the veteran did not respond to the March 2003 SOC 
and cover letter.  Because no correspondence was received as 
to the service connection issue within the 60 day appeal 
period, an appeal was not perfected as to the issue of 
entitlement to service connection for a disability manifested 
by a high white blood cell count and fatigue and the Board is 
without jurisdiction to address the issue.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2003).




REMAND

In its October 2000 remand, the Board directed the RO to 
obtain an examination of the veteran's service-connected 
bilateral knee disability and have the examiner 
". . . comment on the functional limitations, if any, caused 
by the veteran's service-connected knee disabilities, in 
particular limited movement due to pain, weakened movement, 
excess fatigability, and incoordination upon use."  After 
the examination, the RO was to readjudicate the increased 
rating claim, to include consideration of " . . . the  
provisions of 38 C.F.R. §§ 4.40 and 4.45, the holding of the 
United States Court of Appeals for Veterans Claims in DeLuca 
v. Brown, 
8 Vet. App. 202 (1995), and the precedential opinions of VA 
General Counsel 23-97 and 9-98.  The RO should specifically 
consider whether separate ratings are in order for each 
knee."

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board agrees with the October 2003 contention of the 
veteran's representative that the VA examination in February 
2003 did not comply with the Board's remand instructions.  
The RO did not comply with the Board's directive to obtain 
specific comments on the veteran's functional limitations or 
with the directive that the RO specifically consider whether 
separate rating could be given for each knee.  Because the RO 
has not fulfilled its obligations, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Consequently, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The VBA should request that the 
veteran provide the names and addresses 
of any health care providers who have 
recently treated her for her service-
connected knee disability.  After 
securing the necessary authorization, the 
VBA should attempt to obtain copies of 
any pertinent treatment records 
identified by the veteran which have not 
been previously secured.

2.  VBA should then arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine the 
current nature and severity of the veteran's 
service-connected bilateral knee disability.  
The veteran's VA claims folder, including a 
copy of this REMAND, must be made available 
to and reviewed by the examiner.  The 
examiner should describe all symptomatology 
due to the veteran's service-connected 
bilateral knee disability, to include whether 
there is any arthritis.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and specific excursions of 
motion, if any, accompanied by pain.  Tests 
of joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and excess 
fatigability on use must also be described by 
the examiner.  The examiner should provide an 
opinion on the impact of the service-
connected disabilities on the veteran's 
ability to work.  The rationale for each 
opinion expressed should also be provided.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After the above development has been 
completed, the veteran's claim for an 
increased evaluation for her service-
connected right knee disability should be 
readjudicated.  Consideration must be given 
to the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the Court's holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995), and the precedential 
opinions of VA General Counsel 23-97 and 9-
98.  Consideration must also be given as to 
whether separate ratings are in order for 
each knee.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until she is otherwise 
notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


